DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
1.	The drawings are objected to because of the following informalities:
Reference characters 1, 10, 15, 50, 60, 70, 80, 90 and 1A should not be underlined in the drawings.
Each distinct part, including modified parts, should be labeled with a distinct reference character to be in compliance with 37 CFR 1.84(p).  Note at least the following informalities:
The structures represented by reference characters 4, 43 and 44 in the embodiment shown in Fig. 8 are distinct from the structures represented by these same reference characters in at least the embodiment shown in Fig. 2.
The structures represented by reference characters 4, 43, 44, 44a and 44b in the embodiment shown in Fig. 9 are distinct from the structures represented by these same reference characters in at least the embodiment shown in Fig. 8.
The structures represented by reference characters 4, 43, 44, 44a, 44b and 45 
The structures represented by reference characters 4, 43 and 45 in the embodiment shown in Fig. 11 are distinct from the structures represented by these same reference characters in at least the embodiment shown in Fig. 10.
The structures represented by reference characters 4, 43 and 45 in the embodiment shown in Fig. 12 are distinct from the structures represented by these same reference characters in at least the embodiment shown in Fig. 11.
The structure represented by reference character 9 in the embodiment shown in Fig. 13 is distinct from the structure represented by this same reference character in at least the embodiment shown in Fig. 2.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bartlett (US 1,037,412; cited by Applicant).
	Bartlett discloses a non-pneumatic tire, comprising: an inner cylinder 5 attachable to an axle shaft; an outer cylinder 12 configured to surround the inner cylinder from the outside in a tire radial direction (Figs. 1 and 2); a linking member 7 configured to link the inner cylinder to the outer cylinder (Figs. 1 and 2); and a tread member 13 externally fitted onto the outer cylinder (Fig. 2), wherein the outer cylinder includes an outer circumferential section (unlabeled, but clearly shown in Fig. 2) positioned on a tire equatorial line, side sections section (unlabeled, but clearly shown in Fig. 2) positioned on both sides in a tire width direction with respect to the
outer circumferential section, and a shoulder section (unlabeled, but clearly shown in Fig. 2) configured to connect the outer circumferential section to the side sections (Fig. 2), the tread member covers the outer circumferential section, the side sections, and the shoulder section (Fig. 2), and the shoulder section is chamfered (Fig. 2), wherein the shoulder section is formed in a

outward in the tire radial direction when viewed in a vertical cross-sectional view in both the tire
width direction and the tire radial direction (Fig. 2), wherein the shoulder section includes a
plurality of circular arc sections (note annotated Fig. 2 provided below) which are disposed in the tire width direction and have different curvatures when viewed in the vertical cross-sectional view (note annotated Fig. 2 provided below), and in the plurality of circular arc sections, the curvatures gradually increase from the circular arc section positioned on an inner side in the tire width direction toward the circular arc section positioned on an outer side in the tire width direction (note annotated Fig. 2 provided below), wherein the shoulder section is formed of
the plurality of circular arc sections over the entire region in the tire width direction (note annotated Fig. 2 provided below), and wherein an outer circumferential surface of the tread member is formed in a curved shape in which the outer circumferential surface thereof protrudes outward in the tire radial direction when viewed in the vertical cross-sectional view (Fig. 2).


    PNG
    media_image1.png
    332
    432
    media_image1.png
    Greyscale

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. For example, Abe et al. (US 2017/0136814 A1; hereinafter “Abe”) teaches a non-pneumatic tire that comprises a curved tread 116 which covers a curved outer cylinder 113 divided into two ring-shaped bodies 123, 124 (Fig. 5).

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIP T KOTTER whose telephone number is (571)272-7953.  The examiner can normally be reached on 9:30-6 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) J Morano can be reached on (571)272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Kip T Kotter/Primary Examiner, Art Unit 3617